In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 15-0115V
                                      Filed: August 19, 2015
                                           Unpublished

****************************
ADELE PHILLIPS,             *
                            *
                Petitioner, *                               Ruling on Entitlement; Concession;
                            *                               Influenza (“flu”) Vaccine; Shoulder
v.                          *                               Injury Related to Vaccine Administration
                            *                               (“SIRVA”); Complex Regional Pain
                            *                               Syndrome (“CRPS”); Special
SECRETARY OF HEALTH         *                               Processing Unit (“SPU”)
AND HUMAN SERVICES,         *
                            *
                Respondent. *
****************************

Brian Cinelli, Marcus & Cinelli, LLP, Williamsville, NY, for petitioner.
Alexis Babcock, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

Vowell, Chief Special Master:

         On February 4, 2015, Adele Phillips (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq, 2 [the “Vaccine Act” or “Program”]. The petition alleges that as a result of an
influenza (“flu”) vaccination on August 13, 2013, petitioner suffered from Complex
Regional Pain Syndrome (“CRPS”). Petition at 1. The case was assigned to the
Special Processing Unit (“SPU”) of the Office of Special Masters.




1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, it will be
posted on the United States Court of Federal Claims' website, in accordance with the E-Government Act
of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       On July 1, 2015, respondent filed her Rule 4(c) Report [“Res. Report”], in which
she concedes that petitioner is entitled to compensation in this case. 3 Resp. Report at
6. Specifically, respondent concluded that “petitioner suffered a Shoulder Injury Related
to Vaccine Administration [“SIRVA”], with sequelae of CRPS, a non-Table injury, and
that the preponderance of the medical evidence indicates that the injury was causally
related to the vaccination.” Id.

       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

                                        s/Denise K. Vowell
                                        Denise K. Vowell
                                        Chief Special Master




3
   Respondent requested that issuance of a Ruling on Entitlement be postponed until additional specified
evidence was submitted by petitioner. See Order, issued July 2, 2015. On August 17, 2015, petitioner
completed her supplemental filings. On August 19, 2015, respondent informally communicated that the
filings satisfied her requests and that it was now appropriate to issue a Ruling on Entitlement.
                                                      2